Citation Nr: 1146085	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  03-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right knee partial medial and lateral meniscectomy.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from October 1982 to March 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A videoconference hearing was held in November 2003 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In December 2007, the Board denied entitlement to a rating in excess of 10 percent for residuals of a right knee injury, now classified as on the title page of this decision.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  A memorandum decision was issued in April 2011, vacating the Board's December 2007 decision, and remanding the claim to the Board for readjudication consistent with the memorandum decision.  The Veteran's attorney submitted additional evidence and argument in November 2011.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a rating in excess of 10 percent for right knee disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 3.159 (2011).  

Since the Board's decision in 2007, the Veteran has submitted additional private and VA records pertinent to his claim.  These records are dated between 2008 and 2011.  The Board notes that the most recent VA compensation and pension examination to evaluate the Veteran's service-connected right knee disability was performed in June 2007.  He underwent a diagnostic arthroscopy with partial medial and lateral meniscectomy, chondroplasty, and removal of osteophyte to the patella in January 2008.  (He was assigned a temporary total rating as a result of this surgery in an April 2008 rating decision.  The 10 percent rating was reinstated June 1, 2008.)  The additional VA medical records submitted by the Veteran continue to reflect ongoing treatment for his right knee condition.  His diagnoses include degenerative changes in the right knee.  

In light of the 2011 memorandum decision directives, the length of time since the last VA examination of the service-connected right knee disability, and the treatment records showing continued treatment after recent knee surgery, the Board finds that another VA examination is necessary to evaluate the current level of severity of this disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right knee condition, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Then, the AMC/RO should arrange with the appropriate VA medical facility or facilities for the Veteran to be afforded an appropriate examination, to determine the nature and extent of his right knee disability.  All necessary tests and studies should be performed, including X- rays.  A history should be obtained from the Veteran.  The examiner should review the pertinent documents in the claims file.  The examiner must indicate that a review of the claims file was made.  

In the examination report, the examiner should address the following:  

(i)  state whether X-rays confirm the presence of degenerative joint disease (arthritis) in the right knee and, if so, whether it is a residual of the service-connected right knee injury; 

(ii)  state whether the right knee disability is manifested by limitation of motion.  (The examiner should measure and report in degrees all ranges of motion of the right knee and should identify in degrees any point after which the motion in concern appears to be achieved only with pain); 

(iii)  state whether it appears that as a result of pain, weakened movement, incoordination, and/or excess fatigability with repetitive use of the right knee or due to flare-ups, the Veteran has suffered loss of function of the right knee.  If feasible, express this determination in terms of the degree of additional range-of-motion loss attributable to the factors at work; 

(iv)  state whether the current examination is being performed during a flare-up;

(v)  state whether the right knee disability is manifested by subluxation and, if so, the extent thereof; 

(vi)  state whether the right knee disability is manifested by instability and, if so, the nature (whether ligament-related or of other origin) and the extent thereof; 

(vii)  provide an opinion as to whether the right knee disability, insofar as it involves instability and subluxation, if at all, but without considering arthritis or limitation of range of motion or pain with motion, is "slight," "moderate," or "severe"; 

(viii)  state whether the right knee disability is manifested by impairment of the tibia and fibula, to include, malunion of the tibia and fibula (and if malunion, whether the resulting knee disability is "slight," "moderate," or "marked") and nonunion of the tibia and fibula requiring a brace; 

(ix) state whether the right knee disability is manifested by dislocation of the semilunar cartilage, with frequent episodes of "locking" pain and effusion into the knee joint; 

(x) state whether the right knee disability involves any other pathology, including any analogous to those specified above, and if so, describe that pathology and its disabling effects and state whether the resulting disability is "slight," "moderate," or "severe."

3.  After the development has been completed, as well as any other development suggested by the new evidence has been accomplished, adjudicate the claim for a rating higher than 10 percent for residuals of right knee partial medial and lateral meniscectomy.  Consider whether a separate rating for limitation of motion based on arthritis (DC 5010-5003-5257) is warranted; and whether a separate rating for limitation of motion under Diagnostic Code (DC) 5260 and/or 5261 is warranted.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed Reg. 56,704(1998); and VAOPGCPREC 9-2004 (September 17, 2004).  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

